Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2018 and 07/31/2018 were filed before the mailing date of the first office action. The submission from 07/26/2018 is missing the cited document “Monte-Carlo Tree Search”, Winands, Encyclopedia of Computer Graphics and Games. A document has been submitted that is not listed on the IDS: “Proceedings from the 6th Computers and Games Conference”. The submission from 07/31/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement from 07/31/2018 is being considered by the examiner.	

Drawings
The drawings are objected to because the following informalities:
the following reference signs mentioned in the description are not included in the drawings: #880 (described as communication connections in the specification but labelled as software in Fig. 8) and #890 (described as software in the specification)
the following reference character from the drawings is not mentioned in the description: #870 (labelled as communication connections in Fig. 8)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase "the method of clam 14" should be corrected to "the method of claim 14".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the data foundation comprises one or more statistical models for generating values for one or more corresponding input vectors for the generated training data” is unclear, since the data foundation was defined to be “one or more 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. Claims 1-6 are directed to a system, claims 7-13 are directed to a non-transitory computer-readable medium, and claims 14-20 are directed to method; therefore, claims 1-20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-20 fall within the 
Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
identifying one or more input vectors for a machine-learning system (mental process directed to evaluation - the claims and specification do not describe how the system identifies an input vector in a way that is distinct from the way a person would mentally identify what kind of input to use);
determining a database for storing training data (mental process directed to evaluation – the claims and specification do not describe how the system determines a database in a way that is distinct from the way a person would mentally determine what kind of database to use);
generating training data corresponding to the one or more input vectors based on the one or more parameters and the one or more data foundations, wherein generating the training data comprises executing a function associated with a given input vector to generate one or more values for the given input vector based on one or more associated parameters for the given input vector (given the broadest reasonable interpretation, generating a set of values could be accomplished by a person recording values in a table with a pen and paper using a function according to certain parameters. For example, the function might be a uniform distribution and the parameters might limit the upper range of numbers).

one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform machine- learning training operations;
retrieving one or more parameters for the training data based on a domain of the machine-learning system;
retrieving one or more functions for generating the training data corresponding to the one or more input vectors;
accessing one or more data sources to retrieve one or more sets of data for building a data foundation for generating the training data;
storing the generated training data in the database; and
training the machine-learning system via the generated training data obtained from the database. 
These additional elements do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 1 recites the following additional elements:
one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform machine- learning training operations (generic computer components – see MPEP 2106.05(d);
retrieving one or more parameters for the training data based on a domain of the machine-learning system receiving and storing data - see MPEP 2106.05(d);

accessing one or more data sources to retrieve one or more sets of data for building a data foundation for generating the training data receiving and storing data - see MPEP 2106.05(d);
storing the generated training data in the database (receiving and storing data - see MPEP 2106.05(d)); and
training the machine-learning system via the generated training data obtained from the database (insignificant extra-solution activity - MPEP 2106.05(g)).
 These additional elements do not amount to significantly more.
Claim 7:
Step 1: Claim 7 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
determining one or more parameters for generating values for the input vector (mental process directed to evaluation – see claim 1 regarding “determine”);
determining a statistical model for generating values for the input vector (mental process directed to evaluation);
generating a training value for the input vector by executing the statistical model using the one or more parameters (given the broadest reasonable interpretation, generating a set of values could be accomplished by a person recording values in a table with a pen and paper 
Step 2A, Prong 2: Claim 7 recites the following additional elements:
receiving an input vector definition for a target machine-learning system; storing the training value in a training data database; and training the target machine-learning system via the generated training value obtained from the training data database. These are interpreted as receiving and storing data, as well as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 7 recites the following additional elements:
receiving an input vector definition for a target machine-learning system; storing the training value in a training data database; and training the target machine-learning system via the generated training value obtained from the training data database. These are interpreted as receiving and storing data, as well as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(g)).
Claim 14:
Step 1: Claim 14 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the following abstract ideas:
determining a set of input vectors for the machine-learning system (mental process directed to evaluation – see claim 1 regarding “determine”);
identifying one or more methods of generating values associated with the respective input vector (mental process directed to evaluation);

Step 2A, Prong 2: Claim 14 recites the following additional elements:
retrieving one or more parameters for respective vectors of the set of input vectors for generating values for the respective vectors; and training the machine-learning system via the set of values. These are interpreted as receiving and storing data, as well as insignificant extra-solution activity which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 14 recites the following additional elements:
retrieving one or more parameters for respective vectors of the set of input vectors for generating values for the respective vectors; and training the machine-learning system via the set of values. These are interpreted as receiving and storing data, as well as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(g)).
The independent claims are not patent eligible.
Dependent claims 2-6, 8-13, and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.

Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
determining the database comprises analyzing the one or more input vectors to determine data definitions for the one or more input vectors (mental process directed to evaluation - see claim 1 regarding “determine”).
Step 2A, Prong 2: Claim 2 recites the following additional elements:
generating a database for storing data for the one or more input vectors based on the determined data definitions. These are interpreted as receiving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 2 recites the following additional elements:
generating a database for storing data for the one or more input vectors based on the determined data definitions. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)).
Claim 3:
Step 1: Claim 3 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 3 recites the following additional elements:
identifying one or more input vectors comprises receiving one or more input vector definitions for the one or more input vectors via a user interface. These are interpreted as 
Step 2B, Prong 2: Claim 3 recites the following additional elements:
identifying one or more input vectors comprises receiving one or more input vector definitions for the one or more input vectors via a user interface. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)).
Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 4 recites the following additional elements:
retrieving one or more parameters comprises receiving the one or more parameters via a user interface. These are interpreted as receiving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 4 recites the following additional elements:
retrieving one or more parameters comprises receiving the one or more parameters via a user interface. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)).
Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the abstract ideas from claim 1 on which it depends.

retrieving one or more functions comprises receiving the one or more functions via a user interface. These are interpreted as receiving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 5 recites the following additional elements:
retrieving one or more functions comprises receiving the one or more functions via a user interface. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)).
Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the following abstract ideas:
the data foundation comprises one or more statistical models for generating values for one or more corresponding input vectors for the generated training data (mathematical relationship).
Step 2A, Prong 2: Claim 6 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 6 does not recite any additional elements and therefore does not amount to significantly more.
	
Claim 8:

Step 2A, Prong 1: Claim 8 recites the following abstract ideas:
receiving an input vector definition comprises analyzing the target machine-learning system to identify an input vector argument (mental process directed to evaluation – see claim 1 regarding “identify”).
Step 2A, Prong 2: Claim 8 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 8 does not recite any additional elements and therefore does not amount to significantly more.
Claim 9:
Step 1: Claim 9 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the following abstract ideas:
determining one or more parameters comprises analyzing the input vector definition to determine a type of the input vector (mental process directed to evaluation, opinion – see claim 1 regarding “determine”).
Step 2A, Prong 2: Claim 9 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.

Claim 10:
Step 1: Claim 10 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
associating a scoring function with the generated training value (mathematical relationship).
Step 2A, Prong 2: Claim 10 recites the following additional elements:
training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the training data value. These are interpreted as mere instructions to apply an exception, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 10 recites the following additional elements:
training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the training data value. These are interpreted as mere instructions to apply an exception, which does not amount to significantly more (see MPEP 2106.05(f)).
Claim 11:

Step 2A, Prong 1: Claim 11 recites the abstract ideas from claim 7 on which it depends. 
Step 2A, Prong 2: Claim 11 recites the following additional elements:
updating the machine-learning system based on results of the executed scoring function. These are interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 11 recites the following additional elements:
updating the machine-learning system based on results of the executed scoring function. These are interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 12:
Step 1: Claim 12 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 12 recites the following abstract ideas:
generating the training value further comprises generating an expected output value for the generated training value (given the broadest reasonable interpretation that generating training data could be a person writing down integer numbers in a table with a pen and paper, an expected output value would be a matter of opinion regarding which numbers a person might expect to see).

storing the training value includes storing the expected output value in the training data database. These are interpreted as receiving and storing data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 12 recites the following additional elements:
storing the training value includes storing the expected output value in the training data database. These are interpreted as receiving and storing data, which does not amount to significantly more (see MPEP 2106.05(d)).
Claim 13:
Step 1: Claim 13 is directed to a non-transitory computer-readable medium; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 13 recites the following abstract ideas:
training the target machine-learning system further comprises comparing the expected output value against an output value from the machine-learning system when executed with the training data value (this could be a mental process directed to evaluation or a mathematical calculation depending on whether the values are being compared qualitatively or quantitatively).
Step 2A, Prong 2: Claim 13 recites the following additional elements:
updating the machine-learning system based on the difference between the output value and the expected output value. These are interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.

updating the machine-learning system based on the difference between the output value and the expected output value. These are interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).

Claim 15:
Step 1: Claim 15 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 15 recites the abstract ideas from claim 14 on which it depends.
Step 2A, Prong 2: Claim 15 recites the following additional elements:
the generating the set of values and training the machine-learning system is repeated for a given number of cycles. These are interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 15 recites the following additional elements:
the generating the set of values and training the machine-learning system is repeated for a given number of cycles. These are interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 16:
Step 1: Claim 16 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 16 recites the following abstract ideas:

and based on the results of the evaluation of the machine-learning system, generating additional one or more sets of values (given the broadest reasonable interpretation, generating a set of values could be accomplished by a person recording values in a table with a pen and paper).
Step 2A, Prong 2: Claim 16 recites the following additional elements:
iteratively training the machine-learning system with the additional one or more sets of values. These are interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 16 recites the following additional elements:
iteratively training the machine-learning system with the additional one or more sets of values. These are interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 17:
Step 1: Claim 17 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 17 recites the following abstract ideas:
the values of the set of values are generated randomly across a range of possible values (mathematical relationship).
Step 2A, Prong 2: Claim 17 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.

	Claim 18:
Step 1: Claim 18 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 18 recites the following abstract ideas:
the values of the set of values are generated evenly across a range of possible values (mathematical relationship).
Step 2A, Prong 2: Claim 18 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 18 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Claim 19:
Step 1: Claim 19 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 19 recites the following abstract ideas:
executing a scoring function based on output of the machine-learning system (mathematical calculation).
Step 2A, Prong 2: Claim 19 recites the following additional elements:
updating the machine-learning system based on results of the scoring function. These are interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.

updating the machine-learning system based on results of the scoring function. These are interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 20:
Step 1: Claim 20 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 20 recites the abstract ideas from claim 14 on which it depends.
Step 2A, Prong 2: Claim 20 recites the following additional elements:
the generating the set of values and the training the machine-learning system are performed in separate threads. These are interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 20 recites the following additional elements:
the generating the set of values and the training the machine-learning system are performed in separate threads. These are interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).
	Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson).
Regarding claim 1, Fink teaches a system for machine-learning training, the system comprising:
one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform machine- learning training operations for (fig 3 and para. [0021] recite that FIG. 3 displays the computer 300 (i.e. the system for machine-learning training), the one or more processor(s) 304 (including one or more computer processors – i.e. the one or more processing units), the communications fabric 302, the memory 306 (i.e. the one or more memories), the RAM, the cache 316, the persistent storage 308, the communications unit 310, the I/O interfaces 312, the display 320, and the external devices 318. Para. [0030] recites that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device (i.e. the computer readable storage media)):
(fig. 1 and para. [0012] recite that each candidate statement (i.e. a training data value) may be generated according an expert-coded rule 130 (i.e. an input vector), and many expert-coded rules 130 may be provided to generate varied domain specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. the input vectors are input to train the machine-learning system);
retrieving one or more parameters for the training data based on a domain of the machine-learning system (para. [0016] recites that the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the training data is shaped by parameters based on a domain of the machine-learning system));
retrieving one or more functions for generating the training data corresponding to the one or more input vectors (para. [0020] recites that embodiments of the invention include modifying a log-sum-square function in the first phase of supervised machine learning to proportionally penalize sentences that use more stochastically selected general language terms (i.e. a function for generating the training data corresponding to the input vectors). That is, the more a statement uses the inserted random words, then the more it can be down-weighted. Such an embodiment is believed by the inventors to assist the machine learning model in avoiding overfitting data generated by the training data generation program 101);
accessing one or more data sources to retrieve one or more sets of data for building a data foundation for generating the training data (para. [0018] recites that the corpus upon which the domain-specific model is based may be a general corpus within the domain (i.e. the data foundation). For example, if the corpus is medical diagnosis, then the corpus may comprise medical textbooks, research papers, and journal articles (i.e. the data sources for building the data foundation));
generating training data corresponding to the one or more input vectors (para. [0019] recites that at step 270, the training data generation program 101 includes the candidate statement in training data for a machine learning model (i.e. generating training data)) based on the one or more parameters (para. [0016] recites that at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the parameters are used to filter training data)) and the one or more data foundations (para. [0018] recites that the training data generation program 101 may rely on rules to create its candidate statements while filtering based on the corpus (i.e. the training data is based on the data foundation)), wherein generating the training data comprises executing a function associated with a given input vector to generate one or more values for the given input vector based on one or more associated parameters for the given input vector (para. [0020] recites embodiments of the invention include modifying a log-sum-square function in the first phase of supervised machine learning to proportionally penalize sentences that use more stochastically selected general language terms (i.e. executing a function associated with the input vector to generate training data values based on the parameters for the input vector). That is, the more a statement uses the inserted random words, then the more it can be down-weighted. Such an embodiment is believed by the inventors to assist the machine learning model in avoiding overfitting data generated by the training data generation program 101);
(para. [0012] recites that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as trained on, based on, and learning from the generated training corpus 140 (i.e. training the target machine-learning system)).
However, while Fink does teach that “multiple test data lines may be combined into a large data structure” (para [0015]), Fink does not explicitly teach determining a database for storing training data; and storing the generated training data in the database.
Ferguson teaches determining a database for storing training data (Col. 24 lines 6-9 recite specifically, as shown by step or module 206, training input data may be stored with associated timestamps in the historical database 1210 (i.e. a database for storing training data)); 
and storing the generated training data in the database (Col. 24 lines 4-6 recite as shown in FIG. 6, in addition to the sampling and storing of input data at specified input data storage intervals, training input data 1306 may also be stored with associated timestamps in the historical database 1210 (i.e. the generated training data is stored in the database)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the user interface and database storage from Ferguson with the training data generation program from Fink. Ferguson and Fink are both systems to training data for machine-learning, and while Fink recites expert-coded rules for generating the training data, it does not explicitly define how the rules are provided to the training data generation program as input, nor how the training data 

Regarding claim 2, the combination of Fink and Ferguson teaches the system according to claim 1, wherein determining the database comprises analyzing the one or more input vectors to determine data definitions for the one or more input vectors (Ferguson col. 29 lines 14-16 recite that once the data system has been specified, the user may specify the data type using step or module 3204: specify data type (i.e. the data definitions)) and generating a database for storing data for the one or more input vectors based on the determined data definitions (Ferguson col. 29 lines 16-17 recite that the data type may indicate which of the many types of data and/or storage modes is desired (i.e. generating a database based on the data definitions)).
Regarding claim 3, the combination of Fink and Ferguson teaches the system according to claim 1, wherein identifying one or more input vectors comprises receiving one or more input vector definitions (Ferguson col. 29 lines 14-17 recite once the data system has been specified, the user may specify the data type using step or module 3204: specify data type (i.e. the input vector definition). The data type may indicate which of the many types of data and/or storage modes is desired) for the one or more input vectors via a user interface (Ferguson fig. 29 and col. 49 lines 60-67 recite that the second template 2700 (i.e. a user interface) may allow the user to specify (1) the data inputs 1220, 1306, and (2) the outputs 1218, 1504 that may be used by the support vector machine module. Data specification boxes 2702, 2704, 2706, and 2708 may be provided for each of the inputs 1220, training inputs 1306, the outputs 1218, and the summed error output, respectively).
Regarding claim 4, the combination of Fink and Ferguson teaches the system according to claim 1, wherein retrieving one or more parameters comprises receiving the one or more parameters via a user interface (Ferguson fig. 33 and col. 27 lines 3-8 recite an order indicator in FIG. 33 shows that a specify prediction timing parameters step or module 3108 may then be carried out by the user (i.e. receiving parameters via a user interface) of one embodiment of the present invention. Any needed prediction timing parameters for the method or procedure of step or module 3106 may be specified).
Regarding claim 5, the combination of Fink and Ferguson teaches the system according to claim 1, wherein retrieving one or more functions comprises receiving the one or more functions via a user interface (Ferguson fig. 8 and col. 27 lines 19-25 recite that step or module 804 may allow the user to specify the size and structure of the support vector machine 1206 that is used by one embodiment of the present invention. Specifically, referring to FIG. 33 again, a representative example of how the support vector machine size may be specified by step or module 804 is shown. Fig. 33 and col. 27 lines 32-36 recite in step or module 3112, a kernel function may be determined for the support vector machine (i.e. receiving a function via a user interface). The specific kernel function chosen may determine the kind of support vector machine (e.g., radial basis function, polynomial, multi-layer network, etc.)).
Regarding claim 6, the combination of Fink and Ferguson teaches the system according to claim 1, wherein the data foundation comprises one or more statistical models for (para. [0011] recites that the machine learning model uses statistical methods based on information extracted from rules created by subject matter experts (i.e. the data foundation can be a statistical model that uses information from the input vectors to generate data)).
Regarding claim 7, Fink teaches one or more non-transitory computer-readable storage media storing computer- executable instructions for causing a computing system to perform a method generating artificial training data (para. [0030] recites that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se (i.e. a non-transitory computer-readable medium)), the method comprising:
receiving an input vector definition for a target machine-learning system (fig. 1 and para. [0012] recite that each candidate statement (i.e. a training data value) may be generated according an expert-coded rule 130 (i.e. an input vector), and many expert-coded rules 130 may be provided to generate varied domain specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. the input vectors are input to train the machine-learning system);
determining one or more parameters for generating values for the input vector (para. [0016] recites that the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the training data is shaped by parameters based on a domain of the machine-learning system));
(para. [0011] recites that the machine learning model uses statistical methods based on information extracted from rules created by subject matter experts (i.e. a statistical model for generating values));
generating a training value for the input vector (para. [0019] recites that at step 270, the training data generation program 101 includes the candidate statement in training data for a machine learning model (i.e. generating training data)) by executing the statistical model (para. [0011] recites that the machine learning model uses statistical methods based on information extracted from rules created by subject matter experts (i.e. a statistical model for generating values)) using the one or more parameters (para. [0016] recites that at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the parameters are used to filter training data));
and training the target machine-learning system via the generated training value obtained from the training data database (para. [0012] recites that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as trained on, based on, and learning from the generated training corpus 140 (i.e. training the target machine-learning system)).
However, Fink does not explicitly teach storing the training value in a training data database.
Ferguson teaches storing the training value in a training data database (Col. 24 lines 4-6 recite as shown in FIG. 6, in addition to the sampling and storing of input data at specified input data storage intervals, training input data 1306 may also be stored with associated timestamps in the historical database 1210 (i.e. the generated training data is stored in the database)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the database storage from Ferguson with the training data generation program from Fink. Ferguson and Fink are both systems to training data for machine-learning, and while Fink recites that “multiple test data lines may be combined into a large data structure, such as a list or array of text strings, prior to output” (para. [0015]), it does not explicitly define how the training data is stored.  One of ordinary skill in the art would benefit from the explicitly defined storage features in Ferguson, as the database would make it clear to one of ordinary skill where the training data could be accessed if needed.
	
Regarding claim 8, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 7, wherein receiving an input vector definition comprises analyzing the target machine-learning system to identify an input vector argument (Ferguson col. 29 lines 20-24 recite that the user may specify a data item number or identifier (i.e. an input vector argument) using step or module 3206. The data item number or identifier may indicate which of the many instances of the specify data type in the specified data system is desired).
Regarding claim 9, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 7, wherein determining one or more parameters comprises analyzing the input vector definition to determine a type of the input (Ferguson col. 29 lines 14-17 recite that the user may specify the data type using step or module 3204: specify data type. The data type may indicate which of the many types of data and/or storage modes is desired (i.e. the type of input vector)).
Regarding claim 12, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 7, wherein generating the training value further comprises generating an expected output value for the generated training value (Ferguson col. 19 lines 63-65 recites during training, the support vector machine 1206 may use its input data 1220 to produce predicted output data 1218 (i.e. an expected output value)); 
and wherein storing the training value includes storing the expected output value in the training data database. (Ferguson col. 21 lines 5-7 recite the (predicted) output data value 1218 produced by the support vector machine may be stored in the historical database (i.e. the expected output value is stored in the training data database)).
Regarding claim 14, Fink teaches a method for training a machine-learning system via artificial training data (para. [0003] recites a computer-implemented method includes receiving a rule wherein the rule includes at least one token, and receiving at least two dictionaries, wherein the at least two dictionaries include at least one general language dictionary and at least one domain-specific dictionary for a domain), the method comprising:
determining a set of input vectors for the machine-learning system (fig. 1 and para. [0012] recite that each candidate statement (i.e. a training data value) may be generated according an expert-coded rule 130 (i.e. an input vector), and many expert-coded rules 130 may be provided to generate varied domain specific candidate statements. The expert-coded rules 130 may be provided to the training data generation program 101 as input (i.e. the input vectors are input to train the machine-learning system);
retrieving one or more parameters for respective vectors of the set of input vectors for generating values for the respective vectors (para. [0016] recites that the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. the training data is shaped by parameters based on a domain of the machine-learning system));
generating a set of values for the set of input vectors (Fink para. [0019] recites that at step 270, the training data generation program 101 includes the candidate statement in training data for a machine learning model (i.e. generating training data)), the generating comprising executing the method based on the one or more parameters to generate training data values for the given input vector (Fink para. [0016] recites that at step 260, the training data generation program 101 filters the candidate statement based on a domain-specific model for the domain (i.e. executing the method based on the parameters));
and training the machine-learning system via the set of values (para. [0012] recites that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as trained on, based on, and learning from the generated training corpus 140 (i.e. training the target machine-learning system)).
However, Fink does not explicitly teach identifying one or more methods of generating values associated with the respective input vector.
(Col. 49 fig. 28 and lines 8-21 recite the first template 2600 in this set of two templates is shown. First template 2600 may specify general characteristics of how the support vector machine 1206 may operate. The portion of the screen within a box labeled 2620, for example, may show how timing options may be specified for the support vector machine module 1206. As previously described, more than one timing option may be provided. A training timing option may be provided, as shown under the label "train" in box 2620. Similarly, a prediction timing control specification (i.e. a method of generating values) may also be provided, as shown under the label "run" in box 2620. The timing methods may be chosen from a pop-up menu of various timing methods that may be implemented in one embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by identifying the method to generate data values from Ferguson to determine how the machine-learning system from Fink should generate training data. One of ordinary skill would be motivated to save time and energy by using the template from Ferguson to identify the method of data generation in order to be specific in choosing an appropriate method, rather than relying on the machine-learning system to guess which method may work best.

Regarding claim 17, the combination of Fink and Ferguson teaches the method according to claim 14, wherein the values of the set of values are generated randomly across a range of possible values (Fink para. [0015] recites that at any step iterating over the tokens, in some embodiments, the training data generation program 101 may insert at least one additional word randomly selected from at least one of the at least two dictionaries into the test line (i.e. values are generated randomly across a range of possible values)).
	

Claims 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson), in further view of Lin et al (US 8370280 B1, herein Lin).
Regarding claim 10, the combination of Fink and Ferguson teaches non-transitory computer-readable storage media of claim 7.
However, the combination of Fink and Ferguson does not explicitly teach associating a scoring function with the generated training value; and training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the training data value.
Lin teaches associating a scoring function with the generated training value (Col 8 lines 44-61 recite that a performance indicator can be considered any suitable quantitative measure (e.g., a metric), qualitative designation (e.g., labels such as "highly accurate", "robust", etc.) or ranking which describes the performance of a predictive model. In some implementations, performance indicators can include: accuracy metrics (e.g. predictive error percentages, confidence scores (i.e. a scoring function), etc.) that reflect the tendency of a predictive model to output correct or erroneous predictive outcomes, stability metrics (e.g., runtime error percentages) that reflect the tendency of a predictive model to successfully reach a prediction, flexibility metrics (e.g. number of parameters, highest degree of variable terms, etc.) that reflect the ability of a predictive model to glean complicated patterns from training data having several features per example, complexity metrics ( e.g., average number of required computations) that reflect the computational effort required to execute a predictive model, and other comparable metrics applicable to statistical models); and
training the target machine-learning system further comprises executing the associated scoring function with output from the machine-learning system when executed with the training data value (Col. 8 lines 61-65 recite that certain performance indicators can be generated or updated based on data collected after a predictive model has been executed. For example, accuracy, stability, and complexity metrics can be generated or updated after execution of a predictive model (i.e. the scoring function can be executed with output from the machine-learning system)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the scoring function from Lin to the machine-learning training system from Fink and Ferguson. Fink recites a similarity scoring function to improve the generated training data in paragraph [0017] but does not score the output. One of ordinary skill would be motivated to score the output as well in order to find the best results from the training for use in another round of training or for future use.

Regarding claim 11, the combination of Fink, Ferguson, and Lin teaches the non-transitory computer-readable storage media according to claim 10, wherein the training further comprises updating the machine-learning system based on results of the executed scoring (Lin col. 8 lines 37-44 recite that respective performance indicators corresponding to a set of predictive models can be compared to determine which predictive models should be selected (i.e. updating the system to choose the next data set to be train based on the score of each model)).
Regarding claim 19, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach executing a scoring function based on output of the machine-learning system; and, updating the machine-learning system based on results of the scoring function.
Lin teaches executing a scoring function based on output of the machine-learning system (Col 8 lines 44-65 recite that a performance indicator can be considered any suitable quantitative measure (e.g., a metric), qualitative designation (e.g., labels such as "highly accurate", "robust", etc.) or ranking which describes the performance of a predictive model. In some implementations, performance indicators can include: accuracy metrics (e.g. predictive error percentages, confidence scores (i.e. a scoring function), etc.) that reflect the tendency of a predictive model to output correct or erroneous predictive outcomes, stability metrics (e.g., runtime error percentages) that reflect the tendency of a predictive model to successfully reach a prediction, flexibility metrics (e.g. number of parameters, highest degree of variable terms, etc.) that reflect the ability of a predictive model to glean complicated patterns from training data having several features per example, complexity metrics ( e.g., average number of required computations) that reflect the computational effort required to execute a predictive model, and other comparable metrics applicable to statistical models. Certain performance indicators can be generated or updated based on data collected after a predictive model has been executed. For example, accuracy, stability, and complexity metrics can be generated or updated after execution of a predictive model (i.e. the scoring function can be executed on the output of the machine-learning system)); and,
updating the machine-learning system based on results of the scoring function (col. 8 lines 37-44 recite that respective performance indicators corresponding to a set of predictive models can be compared to determine which predictive models should be selected (i.e. updating the system to choose the next data set to be train based on the score of each model)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the scoring function from Lin to the machine-learning training system from Fink and Ferguson. Fink recites a similarity scoring function to improve the generated training data in paragraph [0017] but does not score the output. One of ordinary skill would be motivated to score the output as well in order to find the best results from the training for use in another round of training or for future use.

Claims 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20180018577 A1, herein Fink) in view of Ferguson (US 6944616 B2, herein Ferguson), in further view of Goodman (US 7266492 B2, herein Goodman).
Regarding claim 13, the combination of Fink and Ferguson teaches the non-transitory computer-readable storage media according to claim 12. 

Goodman teaches training the target machine-learning system further comprises comparing the expected output value against an output value from the machine-learning system when executed with the training data value (Goodman fig. 8-9 and col. 13 lines 22-32 recite at 830, for each output, for each instance that the feature function is not zero, the expected value is updated based, at least in part, upon a feature function of an input vector and an output value, a sum of lambda variable and a normalization variable (e.g. based on equation (2)). At 840, a determination is made as to whether there are more outputs. If the determination at 840 is YES, processing continues at 830. If the determination at 840 is NO, at 850, an error is calculated based, at least in part, upon the expected value and an observed value (e.g. based on equation (3)) (i.e. the expected value and the observed output value are compared, producing the error), and updating the machine-learning system based on the difference between the output value and the expected output value (Goodman fig. 8-9 and col. 13 lines 32-34 recite at 860, a trainable parameter is modified based, at least in part, upon the error (e.g. based on equation (4)) (i.e. the comparison between the expected and observed values – or the error – is used to update the machine-learning system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by comparing the 

Regarding claim 15, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach that generating the set of values and training the machine-learning system is repeated for a given number of cycles.
Goodman teaches that generating the set of values and training the machine-learning system is repeated for a given number of cycles (Col. 8 table 2 and lines 61-67 recite that for every instance and output there is at least one non-zero indicator function, which is generally true in practice (i.e. the generated training dataset contains non-zero data). Referring to Table 2, for GIS (generalized iterative scaling) the top loops end up iterating over all non-zero indicator functions (e.g., feature functions), for each output, for each training instance (i.e. the system is trained for a given number of cycles). In other words, they examine every entry in the training matrix T once, and thus require time proportional to the size of T).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by training the 
Regarding claim 16, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach in response to training the machine-learning system, evaluating the machine-learning system; and based on the results of the evaluation of the machine-learning system, generating additional one or more sets of values and iteratively training the machine-learning system with the additional one or more sets of values.
Goodman teaches in response to training the machine-learning system, evaluating the machine-learning system; and based on the results of the evaluation of the machine-learning system, generating additional one or more sets of values and iteratively training the machine-learning system with the additional one or more sets of values (Col. 2, lines 36-42 recite that maximum entropy models are conventionally learned using generalized iterative scaling (GIS). At each iteration, a step is taken in a direction that increases the likelihood of the training data (i.e. the machine-learning system is trained iteratively). The step size is determined to be not too large and not too small (i.e. the machine-learning system is evaluated between iterations): the likelihood of the training data increases at each iteration and eventually converges to the global optimum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the iterative 
Regarding claim 18, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach that the values of the set of values are generated evenly across a range of possible values.
Goodman teaches that the values of the set of values are generated evenly across a range of possible values (Col. 2, lines 33-35 recite that maxent models are as close as possible to the uniform distribution (i.e. values are generated evenly), subject to constraint satisfaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by applying the uniform distribution from Goodman to the set of values from Fink and Ferguson. Using a uniform distribution would help one of ordinary skill keep a given set of values from becoming biased and skewing the results of the machine-learning training.
Regarding claim 20, the combination of Fink and Ferguson teaches the method according to claim 14.
However, the combination of Fink and Ferguson does not explicitly teach that generating the set of values and the training the machine-learning system are performed in separate threads.
(Col. 6, lines 61-65 recite that one or more computer components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers (i.e. performed in separate threads)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods of generating values and training the machine-learning system from Fink and Ferguson performed on the separate threads from Goodman. Performing these methods on separate threads allows for faster processing speeds, which would save time and energy for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180247227 A1 (Holtham) teaches training a neural network using simulated data that is generated using Monte Carlo methods.
US 10339470 B1 (Dutta et al) teaches a classification engine that can derive a statistical model based on synthetic training data generated from a larger collection of data.
“Creating Diversity in Ensembles using Artificial Data” (Melville et al) teaches training a classifier using artificial data that has been generated from an original data set.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121          


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121